            Case 3:19-cv-04073-JST Document 3 Filed 07/17/19 Page 1 of 4



 1    Lee Gelernt*                                       Katrina Eiland (SBN 275701)
      Omar C. Jadwat*                                    Cody Wofsy (SBN 294179)
 2    Anand Balakrishnan*                                Spencer Amdur (SBN 320069)
      ACLU FOUNDATION                                    Julie Veroff (SBN 310161)
 3    IMMIGRANTS’ RIGHTS PROJECT                         ACLU FOUNDATION
      125 Broad Street, 18th Floor                       IMMIGRANTS’ RIGHTS PROJECT
 4    New York, NY 10004                                 39 Drumm Street
      T: (212) 549-2660                                  San Francisco, CA 94111
 5    F: (212) 549-2654                                  T: (415) 343-0770
      lgelernt@aclu.org                                  F: (415) 395-0950
 6    ojadwat@aclu.org                                   keiland@aclu.org
      abalakrishnan@aclu.org                             cwofsy@aclu.org
 7                                                       samdur@aclu.org
                                                         jveroff@aclu.org
 8
     Attorneys for Plaintiffs (Additional counsel listed on following page)
 9

10                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
11
      East Bay Sanctuary Covenant; Al Otro Lado;
12    Innovation Law Lab; and Central American                 Case No.: 19-cv-04073
      Resource Center in Los Angeles,
13
                     Plaintiffs,
14                                                            NOTICE OF MOTION AND MOTION
                     v.                                       FOR A TEMPORARY RESTRAINING
15                                                            ORDER
      William Barr, Attorney General, in his official
16    capacity; U.S. Department of Justice; James
      McHenry, Director of the Executive Office for
17    Immigration Review, in his official capacity; the
      Executive Office for Immigration Review; Kevin
18    K. McAleenan, Acting Secretary of Homeland
      Security, in her official capacity; U.S. Department
19    of Homeland Security; Kenneth T. Cuccinelli,
      Acting Director of the U.S. Citizenship and
20    Immigration Services, in his official capacity; U.S.
      Citizenship and Immigration Services; John P.
21    Sanders, Acting Commissioner of U.S. Customs
      and Border Protection, in his official capacity;
22    U.S. Customs and Border Protection; Matthew T.
      Albence, Acting Director of Immigration and
23    Customs Enforcement, in his official capacity;
      Immigration and Customs Enforcement,
24
                     Defendants.
25

26

27

28
           Case 3:19-cv-04073-JST Document 3 Filed 07/17/19 Page 2 of 4



 1
 2
     Melissa Crow*                            Baher Azmy*
 3   SOUTHERN POVERTY LAW CENTER              Angelo Guisado*
     1101 17th Street, NW Suite 705           Ghita Schwarz*
 4   Washington, D.C. 20036                   CENTER FOR CONSTITUTIONAL RIGHTS
     T: (202) 355-4471                        666 Broadway, 7th Floor
 5   F: (404) 221-5857                        New York, NY 10012
     melissa.crow@splcenter.org               T: (212) 614-6464
 6                                            F: (212) 614-6499
     Mary Bauer*                              bazmy@ccrjustice.org
 7   SOUTHERN POVERTY LAW CENTER              aguisado@ccrjustice.org
     1000 Preston Avenue                      gschwarz@ccrjustice.org
 8   Charlottesville, VA 22903
     T: (470) 606-9307                        Christine P. Sun (SBN 218701)
 9   F: (404) 221-5857                        Vasudha Talla (SBN 316219)
     mary.bauer@splcenter.org                 Angélica Salceda (SBN 296152)**
10                                            AMERICAN CIVIL LIBERTIES UNION
                                              FOUNDATION OF NORTHERN
11                                            CALIFORNIA, INC.
                                              39 Drumm Street
12                                            San Francisco, CA 94111
                                              T: (415) 621-2493
13                                            F: (415) 255-8437
     Attorneys for Plaintiffs                 csun@aclunc.org
14                                            vtalla@aclunc.org
     *Pro hac vice application forthcoming    asalceda@aclunc.org
15   **Application for admission pending

16
17
18
19
20
21
22
23
24
25
26
27
28
            Case 3:19-cv-04073-JST Document 3 Filed 07/17/19 Page 3 of 4



 1
     TO RESPONDENTS AND THEIR ATTORNEYS OF RECORD:
 2
            PLEASE TAKE NOTICE that Plaintiffs East Bay Sanctuary Covenant, Al Otro Lado,
 3
     Innovation Law Lab, and Central American Resource Center of Los Angeles hereby move the Court
 4
     for a temporary restraining order enjoining Defendants and all persons associated with them from
 5
     implementing or enforcing the Interim Final Rule, Asylum Eligibility and Procedural Modifications,
 6
     84 Fed. Reg. 33,829 (July 16, 2019). Plaintiffs request a hearing on their motion on Thursday, July
 7
     18, 2019, at 2:30 p.m., in light of the irreparable harm that Plaintiffs will face if the Interim Final
 8
     Rule is not enjoined.
 9
            This motion is brought pursuant to Federal Rule of Civil Procedure 65 and is based on the
10
     accompanying Memorandum in Support and materials cited therein; the pleadings and evidence on
11
     file in this matter; the accompanying declarations; and such other materials and argument as may be
12
     presented in connection with the hearing on the motion.
13
            Pursuant to Civil L.R. 65-1(b), counsel for Plaintiffs provided notice to Defendants on July
14
     16, 2019, by email to Erez R. Reuveni, Counsel for Defendants. Counsel for Plaintiffs will promptly
15
     send a copy of these filings to Mr. Reuveni by email.
16
            Counsel for Defendants requested that Plaintiffs submit the following statement on their
17
     behalf: Defendants oppose the motion for temporary restraining order and the proposed hearing date
18
     of Thursday, July 18, and will propose a briefing schedule in due course.
19

20

21

22

23

24

25

26

27

28
                                                         1
                 NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING ORDER
           Case 3:19-cv-04073-JST Document 3 Filed 07/17/19 Page 4 of 4



     Dated: July 17, 2019                          Respectfully submitted,
 1
     Lee Gelernt*                                  /s/ Katrina Eiland
 2   Omar C. Jadwat*                               Katrina Eiland (SBN 275701)
     Anand Balakrishnan*                           Cody Wofsy (SBN 294179)
 3   AMERICAN CIVIL LIBERTIES UNION                Spencer Amdur (SBN 320069)
     FOUNDATION                                    Julie Veroff (SBN 310161)
 4   IMMIGRANTS’ RIGHTS PROJECT                    AMERICAN CIVIL LIBERTIES UNION
     125 Broad St., 18th Floor                     FOUNDATION
 5   New York, NY 10004                            IMMIGRANTS’ RIGHTS PROJECT
     T: (212) 549-2660                             39 Drumm Street
 6   F: (212) 549-2654                             San Francisco, CA 94111
     lgelernt@aclu.org                             T: (415) 343-0770
 7   ojadwat@aclu.org                              F: (415) 395-0950
     abalakrishnan@aclu.org                        keiland@aclu.org
 8                                                 cwofsy@aclu.org
     Melissa Crow*                                 samdur@aclu.org
 9   SOUTHERN POVERTY LAW CENTER                   jveroff@aclu.org
     1101 17th Street, NW Suite 705
10   Washington, D.C. 20036                        Christine P. Sun (SBN 218701)
     T: (202) 355-4471                             Vasudha Talla (SBN 316219)
11   F: (404) 221-5857                             Angélica Salceda (SBN 296152)
     melissa.crow@splcenter.org                    AMERICAN CIVIL LIBERTIES UNION OF
12                                                 NORTHERN CALIFORNIA, INC.
     Mary Bauer*                                   39 Drumm Street
13   SOUTHERN POVERTY LAW CENTER                   San Francisco, CA 94111
     1000 Preston Avenue                           T: (415) 621-2493
14   Charlottesville, VA 22903                     F: (415) 255-8437
     T: (470) 606-9307                             csun@aclunc.org
15   F: (404) 221-5857                             vtalla@aclunc.org
     mary.bauer@splcenter.org                      asalceda@aclunc.org
16
     Attorneys for Plaintiffs                      Baher Azmy*
17                                                 Angelo Guisado*
     *Pro hac vice application forthcoming         Ghita Schwarz*
18   **Application for admission forthcoming       CENTER FOR CONSTITUTIONAL RIGHTS
19                                                 666 Broadway, 7th Floor
                                                   New York, NY 10012
20                                                 T: (212) 614-6464
                                                   F: (212) 614-6499
21                                                 bazmy@ccrjustice.org
                                                   aguisado@ccrjustice.org
22                                                 gschwarz@ccrjustice.org

23
24
25
26
27
28
                                               2
                NOTICE OF MOTION AND MOTION FOR TEMPORARY RESTRAINING ORDER
